Title: From George Washington to John Jay, 4 September 1791
From: Washington, George
To: Jay, John



My dear Sir,
Philadelphia Septr 4th 1791.

The indisposition, and consequent absence from Mount Vernon of my Nephew, Majr Washington, to whom the care of my private business is entrusted, makes it indispensably necessary for me to go home before the meeting of Congress.
My stay there will be longer or shorter according to circumstances

—but it cannot exceed the middle of October, as I must be back before the meeting of that Body.
Will you permit me, my dear Sir, to make a similar request to the one I did last year—and to pray that your ideas may not be confined to matters merely Judicial, but extended to all other topics which have, or may occur to you as fit subjects for general, or private Communications. With sincere esteem and affectionate regard I am—My dear Sir Your Obedt & very Hble Servt

Go: Washington

